Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to amendment filed on 07/05/2022.     
	
Response to Amendment
3.	The Amendment filed on 07/05/2022 has been received.  Independent claims 1, 10, and 17 and dependent claims 3,  5, 9, 10, 11, 13, 18 and 20 are amended; claims 1-20 are pending in the present Application. 

4.					Response to Arguments
	Applicant’s arguments filed on 07/05/2022, pages 13-17 have been fully considered.

Claim rejections 35 U.S.C. 103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§103 have been fully considered. 
1) 	Basically, the applicant argued that the prior art (CHOI et al. (KR 101817756) and in view of ZHANG (CN 206350072 U)) does not teach the limitations “projecting hemispherical non-visible light formed by mapping light emitted by a non-visible light source to a hemispherically or spherically distributed static dot cloud pattern through one of a diffractive optical element and a dot cloud mask” in amended independent claim 1, 10, 17, since “As shown in Fig. 3 of Choi (reproduced below), the virtual camera 211 detects the shape of 3D model 10 by arranging multiple light sources 221-1 to 221-N in a hemisphere-shape to provide light irradiation onto the 3D model 10. This is different from amended claim 1, which uses a diffractive optical element or a dot cloud mask to map light emitted by a non-visible light source to form a hemispherical or spherical non-visible light projection. Accordingly, Choi fails to disclose, teach, or suggest that “projecting hemispherical non-visible light formed by mapping light emitted by a non-visible light source to a hemispherically or spherically distributed static dot cloud pattern through one of a diffractive optical element and a dot cloud mask’ as recited in amended claim 1” and ” Zhang only discloses that a light projecting unit can be IR light emitter, the IR emitter can project patterned IR light onto a scene to be captured, a RGB IR camera can capture an IR image from reflected patterned IR light of the scene, and depth information can be generated by calculating deformed IR patterned light image. However Zhang also does not disclose a diffractive optical element or a dot cloud mask to map light emitted by a non-visible light source to form a hemispherical or spherical non-visible light projection”.  (remark, page 14-16).
Examiner’s response:
Examiner appreciate the amendment; however, more detailed amendment is needed to move the case forward. Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that CHOI et al. (KR 101817756) and in view of EBERSPACH et al. (CN 109964148 A) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
	First, CHOI discloses that “projecting hemispherical light”. For example, discloses that in fig. 3; and page 4, as: “ …, Setting the virtual lights to be arranged in a hemisphere shape, and allowing at least one of the hemispherically arranged virtual lights to project light”.
Second, the combination of CHOI and EBERSPACH teaches that light formed by mapping light emitted by a non-visible light source to a hemispherically or spherically distributed static dot cloud pattern through one of a diffractive optical element and a dot cloud mask. EBERSPACH, for example, teaches non-visible light source in page 60, as: “Additionally or alternatively, one or more device according to the invention in combination with one or more IR or VIS light source is possible”. EBERSPACH, also teaches that light formed by mapping light emitted by a non-visible light source to a  distributed static dot cloud pattern through one of a diffractive optical element and a dot cloud mask in fig. 6A/fig. 6B; in which, component 132 is a  distributed static dot cloud pattern and component 128, is one of a diffractive optical element, as suggested in page 83, “the optical detector 110 includes at least one transfer device 128, such as at least one lens and/or at least one lens system, in particular for beam shaping”;  a dot cloud mask is introduced in page 30, as: “at least one light projector adapted to generate a cloud, the irradiation pattern may include a plurality of dot patterns. illumination source may include at least one mask, which is adapted according to at least one light beam producing an illumination pattern generated by the illumination source”. 
Therefore, the combination of CHOI and EBERSPACH the limitations of “projecting hemispherical non-visible light formed by mapping light emitted by a non-visible light source to a hemispherically or spherically distributed static dot cloud pattern through one of a diffractive optical element and a dot cloud mask” in amended independent claim 1, 10, 17. 

2) The applicant believed that dependent claims are allowable due to their dependency on independent claim.
Examiner’s response:
Examiner respectively disagree. As explained above, the combination of CHOI and EBERSPACH the limitations of “projecting hemispherical non-visible light formed by mapping light emitted by a non-visible light source to a hemispherically or spherically distributed static dot cloud pattern through one of a diffractive optical element and a dot cloud mask” in amended independent claim 1, 10, 17.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        
  
5.	Claims 1-2, 4, 10, 12, 17, 19 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (KR 101817756) and in view of EBERSPACH et al. (CN 109964148 A).
       
	Regarding claim 1, CHOI teaches a method of depth detection (fig. 4; abstract, The PTM information generating unit generates PTM information by combining the texture information and the depth information. Therefore, the present invention improves the shape of the 3D model on computer graphic data by overcoming spatial and physical constraints for installing a real camera and a real lamp; and being applied to shape information of the 3D model), comprising: 
	projecting hemispherical light (fig. 3; page 4. …, Setting the virtual lights to be arranged in a hemisphere shape, and allowing at least one of the hemispherically arranged virtual lights to project light); 
	in response to projecting the hemispherical light, detecting reflected light (as shown in fig. 3; page 6, … detects an object to be measured using a three-dimensional laser scanner so that the shape of the three-dimensional model 10 can be recognized more clearly and clearly; which means detect reflected light); 
	determining three-dimensional depth information based on the detected reflected light and the projected hemispherical light (page 3, …Setting a virtual camera and virtual illuminations based on the obtained three-dimensional model, calculating texture information and depth of the object in the obtained three-dimensional model using the set virtual camera and virtual illuminations); 
	and outputting the three-dimensional depth information (page 3, … extracting depth information from the extracted information).
	It is noticed that CHOI does not disclose explicitly non-visible light; light formed by mapping light emitted by a non-visible light source to a distributed static dot cloud pattern through one of a diffractive optical element and a dot cloud mask.
	EBERSPACH disclose of non-visible light (page 60, as: “Additionally or alternatively, one or more device according to the invention in combination with one or more IR or VIS light source is possible”);
       light formed by mapping light emitted by a non-visible light source to a distributed static dot cloud pattern through one of a diffractive optical element and a dot cloud mask (fig. 6A/fig. 6B; in which, component 132 is a  distributed static dot cloud pattern and component 128, is one of a diffractive optical element, as suggested in page 83, “the optical detector 110 includes at least one transfer device 128, such as at least one lens and/or at least one lens system, in particular for beam shaping” ;  a dot cloud mask is introduced in page 30, as: “at least one light projector adapted to generate a cloud, the irradiation pattern may include a plurality of dot patterns. illumination source may include at least one mask, which is adapted according to at least one light beam producing an illumination pattern generated by the illumination source”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that of non-visible light and        light formed by mapping light emitted by a non-visible light source to a distributed static dot cloud pattern through one of a diffractive optical element and a dot cloud mask as a modification to the method for the benefit of determine image, for example for automatic focusing function (page 30).

	Regarding claim 10, CHOI teaches a non-transitory computer-readable storage medium, comprising executable instructions that (page 5, …, the three-dimensional model 10 is a mathematical model that can be reproduced in a virtual three-dimensional space in the field of computer graphics, such as a three-dimensional mesh model, by using computer graphics software), when executed by a processor (page 5, … using computer graphics software such as Maya and 3Ds Max And may be processed or stored in a form that can be recorded or understood by a computer), facilitate performance of operations, the operations comprising:
	projecting hemispherical static structured light pattern (as shown in fig. 3; page 4. …, Setting the virtual lights to be arranged in a hemisphere shape, and allowing at least one of the hemispherically arranged virtual lights to project light); 
	in response to projecting the hemispherical light static structured light pattern, detecting reflected light (as shown in fig. 3; page 6, … detects an object to be measured using a three-dimensional laser scanner so that the shape of the three-dimensional model 10 can be recognized more clearly and clearly; which means detect reflected light); 
	determining three-dimensional depth information based on the detected reflected light and the projected hemispherical light static structured light pattern (page 3, …Setting a virtual camera and virtual illuminations based on the obtained three-dimensional model, calculating texture information and depth of the object in the obtained three-dimensional model using the set virtual camera and virtual illuminations); 
	and outputting the three-dimensional depth information (page 3, … extracting depth information from the extracted information).
	It is noticed that CHOI does not disclose explicitly non-visible light; light formed by mapping light emitted by a non-visible light source to a  distributed static dot cloud pattern through one of a diffractive optical element and a dot cloud mask.
	EBERSPACH disclose of non-visible light (page 60, as: “Additionally or alternatively, one or more device according to the invention in combination with one or more IR or VIS light source is possible”);
       light formed by mapping light emitted by a non-visible light source to a distributed static dot cloud pattern through one of a diffractive optical element and a dot cloud mask (fig. 6A/fig. 6B; in which, component 132 is a  distributed static dot cloud pattern and component 128, is one of a diffractive optical element, as suggested in page 83, “the optical detector 110 includes at least one transfer device 128, such as at least one lens and/or at least one lens system, in particular for beam shaping” ;  a dot cloud mask is introduced in page 30, as: “at least one light projector adapted to generate a cloud, the irradiation pattern may include a plurality of dot patterns. illumination source may include at least one mask, which is adapted according to at least one light beam producing an illumination pattern generated by the illumination source”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that of non-visible light and        light formed by mapping light emitted by a non-visible light source to a hemispherically or spherically distributed static dot cloud pattern through one of a diffractive optical element and a dot cloud mask as a modification to the non-transitory computer-readable storage medium for the benefit of determine image, for example for automatic focusing function (page 30).

	Regarding claim 17, CHOI teaches an apparatus of depth detection (fig. 3; abstract, The PTM information generating unit generates PTM information by combining the texture information and the depth information. Therefore, the present invention improves the shape of the 3D model on computer graphic data by overcoming spatial and physical constraints for installing a real camera and a real lamp; and being applied to shape information of the 3D model), comprising: 
	a hemispherical light projector; (fig. 3, 311; page 4. …, Setting the virtual lights to be arranged in a hemisphere shape, and allowing at least one of the hemispherically arranged virtual lights to project light); 
	a hemispherical light sensor (fig. 3, component 211; page 6, … the virtual camera 211);
	a non-transitory computer readable medium (page 5, …, the three-dimensional model 10 is a mathematical model that can be reproduced in a virtual three-dimensional space in the field of computer graphics, such as a three-dimensional mesh model, by using computer graphics software); 
	and a processor configured to execute instructions stored on the non-transitory computer readable medium  (page 5, … using computer graphics software such as Maya and 3Ds Max And may be processed or stored in a form that can be recorded or understood by a computer) to:
	control the hemispherical   light projector to project a hemispherical   light static structured light pattern (fig. 3; page 4. …, Setting the virtual lights to be arranged in a hemisphere shape, and allowing at least one of the hemispherically arranged virtual lights to project light
	in response to controlling the hemispherical  light projector to project a hemispherical   light static structured light pattern, control the hemispherical   light sensor to detect   light (as shown in fig. 3, component 211; page 6, … detects an object to be measured using a three-dimensional laser scanner so that the shape of the three-dimensional model 10 can be recognized more clearly and clearly; which means detect reflected light); 
	determining three-dimensional depth information based on the detected reflected light and the projected hemispherical light (page 3, …Setting a virtual camera and virtual illuminations based on the obtained three-dimensional model, calculating texture information and depth of the object in the obtained three-dimensional model using the set virtual camera and virtual illuminations); 
	and outputting the three-dimensional depth information (page 3, … extracting depth information from the extracted information).
	It is noticed that CHOI does not disclose explicitly non-visible light; light formed by mapping light emitted by a non-visible light source to a distributed static dot cloud pattern through one of a diffractive optical element and a dot cloud mask.
	EBERSPACH disclose of non-visible light (page 60, as: “Additionally or alternatively, one or more device according to the invention in combination with one or more IR or VIS light source is possible”);
       light formed by mapping light emitted by a non-visible light source to a distributed static dot cloud pattern through one of a diffractive optical element and a dot cloud mask (fig. 6A/fig. 6B; in which, component 132 is a  distributed static dot cloud pattern and component 128, is one of a diffractive optical element as suggested in page 83, “the optical detector 110 includes at least one transfer device 128, such as at least one lens and/or at least one lens system, in particular for beam shaping” ;  a dot cloud mask is introduced in page 30, as: “at least one light projector adapted to generate a cloud, the irradiation pattern may include a plurality of dot patterns. illumination source may include at least one mask, which is adapted according to at least one light beam producing an illumination pattern generated by the illumination source”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that of non-visible light and        light formed by mapping light emitted by a non-visible light source to a distributed static dot cloud pattern through one of a diffractive optical element and a dot cloud mask as a modification to the apparatus for the benefit of determine image, for example for automatic focusing function (page 30).

	Regarding claim 2, the combination of CHOI and EBERSPACH teaches the limitations of claim 1 as discussed above. In addition, CHOI further discloses that projecting a hemispherical light static structured light pattern (fig. 3; page 6, … a depth camera using a structural ray pattern); EBERSPACH further discloses that non-visible light (page 60, as: “Additionally or alternatively, one or more device according to the invention in combination with one or more IR or VIS light source is possible”).
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 4, the combination of CHOI and EBERSPACH teaches the limitations of claim 2 as discussed above. In addition, CHOI further discloses that receiving light including reflected light corresponding to the projected hemispherical light static structured light pattern (fig. 3, component 211 camera receiving light including reflected light corresponding to the projected hemispherical light static structured light pattern ); 
	and focusing the reflected light corresponding to the projected hemispherical light static structured light pattern to a planar surface of a light sensor (as shown in fig. 3, component 211 focusing the reflected light corresponding to the projected hemispherical light static structured light pattern to a planar surface of a light sensor of 211 since 211 is a planar surface; page 7, …the virtual camera setting unit 210 according to the present embodiment may be configured such that a three-dimensional model 10 obtained by acquiring a point of view of a virtual camera 211 as shown in Fig. 3 is referred to as an upper side The virtual illumination setting unit 220 can set the virtual illumination lights 221 to be arranged in a hemisphere shape and the setting of the virtual lights 221 The illumination of at least one of the hemispherical virtual lights 221 may project light);
	EBERSPACH further discloses that emitting infrared light from an infrared light source (page 60, as: “Additionally or alternatively, one or more device according to the invention in combination with one or more IR or VIS light source is possible”); 
	filtering the received light to exclude visible light and pass through the reflected infrared light ( page 17, … applying a high-pass filter, applying a low-pass filter; which will exclude visible light and pass through the reflected infrared light ).
	The motivation of combination is the same as in claim 1’s rejection.
		
	Regarding claim 12, the combination of CHOI and EBERSPACH teaches the limitations of claim 10 as discussed above. In addition, CHOI further discloses that receiving light including reflected light corresponding to the projected hemispherical light static structured light pattern (fig. 3, component 211 camera receiving light including reflected light corresponding to the projected hemispherical light static structured light pattern ); 
	and focusing the reflected light corresponding to the projected hemispherical light static structured light pattern to a planar surface of a light sensor (as shown in fig. 3, component 211 focusing the reflected light corresponding to the projected hemispherical light static structured light pattern to a planar surface of a light sensor of 211 since 211 is a planar surface; page 7, …the virtual camera setting unit 210 according to the present embodiment may be configured such that a three-dimensional model 10 obtained by acquiring a point of view of a virtual camera 211 as shown in Fig. 3 is referred to as an upper side The virtual illumination setting unit 220 can set the virtual illumination lights 221 to be arranged in a hemisphere shape and the setting of the virtual lights 221 The illumination of at least one of the hemispherical virtual lights 221 may project light);
	EBERSPACH further discloses that emitting infrared light from an infrared light source (page 60, as: “Additionally or alternatively, one or more device according to the invention in combination with one or more IR or VIS light source is possible”); 
	filtering the received light to exclude visible light and pass through the reflected infrared light ( page 17, … applying a high-pass filter, applying a low-pass filter; which will exclude visible light and pass through the reflected infrared light ).
	The motivation of combination is the same as in claim 10’s rejection.

	Regarding claim 19, the combination of CHOI and EBERSPACH teaches the limitations of claim 17 as discussed above. In addition, CHOI further discloses that receiving light including reflected light corresponding to the projected hemispherical light static structured light pattern (fig. 3, component 211 camera receiving light including reflected light corresponding to the projected hemispherical light static structured light pattern ); 
	and focusing the reflected light corresponding to the projected hemispherical light static structured light pattern to a planar surface of a light sensor (as shown in fig. 3, component 211 focusing the reflected light corresponding to the projected hemispherical light static structured light pattern to a planar surface of a light sensor of 211 since 211 is a planar surface; page 7, …the virtual camera setting unit 210 according to the present embodiment may be configured such that a three-dimensional model 10 obtained by acquiring a point of view of a virtual camera 211 as shown in Fig. 3 is referred to as an upper side The virtual illumination setting unit 220 can set the virtual illumination lights 221 to be arranged in a hemisphere shape and the setting of the virtual lights 221 The illumination of at least one of the hemispherical virtual lights 221 may project light);
	EBERSPACH further discloses that emitting infrared light from an infrared light source (page 60, as: “Additionally or alternatively, one or more device according to the invention in combination with one or more IR or VIS light source is possible”); 
	filtering the received light to exclude visible light and pass through the reflected infrared light ( page 17, … applying a high-pass filter, applying a low-pass filter; which will exclude visible light and pass through the reflected infrared light ).
	The motivation of combination is the same as in claim 17’s rejection.

6.	Claims 8, 16 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (KR 101817756) and in view of EBERSPACH et al. (CN 109964148 A) and further in view of ZHAO (CN 207164940).

	Regarding claim 8, the combination of CHOI and EBERSPACH teaches the limitations of claim 2 as discussed above. In addition, EBERSPACH further discloses that detecting a first portion of the non-visible light along an optical axis in a first direction by a first non-visible light detector (fig. 6A, direction on top of 132;  page 60, as: “Additionally or alternatively, one or more device according to the invention in combination with one or more IR or VIS light source is possible”); 
	and detecting a second portion of the non-visible light along the optical axis in a second direction by a second non-visible light detector (fig. 6A, direction below of 132 (which is 116);  page 60, as: “Additionally or alternatively, one or more device according to the invention in combination with one or more IR or VIS light source is possible”).
	The motivation of combination is the same as in claim 1’s rejection.
	It is noticed that CHOI does not disclose explicitly hemispherical non-visible light detector.
	ZHAO disclose of hemispherical non-visible light detector (fig. 2, component 16 and fig. 3, component 19; page 5, … , infrared hemispherical camera 16 and thermal infrared life detector 19 connected to the image sensor 25, an infrared hemispherical camera 16 real-time shot fire and thermal infrared life detector 19 after monitoring infrared thermal image formed by image sensor 25 is transmitted to the data processing center 26).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that hemispherical non-visible light detector as a modification to the method for the benefit of whether a person is present in the disaster (page 5).

	Regarding claim 16, the combination of CHOI and EBERSPACH teaches the limitations of claim 10 as discussed above. In addition, EBERSPACH further discloses that detecting a first portion of the non-visible light along an optical axis in a first direction by a first non-visible light detector (fig. 6A, direction on top of 132;  page 60, as: “Additionally or alternatively, one or more device according to the invention in combination with one or more IR or VIS light source is possible”); 
	and detecting a second portion of the non-visible light along the optical axis in a second direction by a second non-visible light detector (fig. 6A, direction below of 132 (which is 116);  page 60, as: “Additionally or alternatively, one or more device according to the invention in combination with one or more IR or VIS light source is possible”).
	The motivation of combination is the same as in claim 10’s rejection.
	It is noticed that CHOI does not disclose explicitly hemispherical non-visible light detector.
	ZHAO disclose of hemispherical non-visible light detector (fig. 2, component 16 and fig. 3, component 19; page 5, … , infrared hemispherical camera 16 and thermal infrared life detector 19 connected to the image sensor 25, an infrared hemispherical camera 16 real-time shot fire and thermal infrared life detector 19 after monitoring infrared thermal image formed by image sensor 25 is transmitted to the data processing center 26).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that hemispherical non-visible light detector as a modification to the non-transitory computer-readable storage medium for the benefit of whether a person is present in the disaster (page 5).

7.	Claim 9 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (KR 101817756) and in view of EBERSPACH et al. (CN 109964148 A)and further in view of Scholl et al. (US 20160080699).

	Regarding claim 9, the combination of CHOI and EBERSPACH teaches the limitations of claim 1 as discussed above. In addition, CHOI further discloses that projecting the  hemispherical light static structured light pattern(fig. 3; page 6, … a depth camera using a structural ray pattern); 
	determining three-dimensional depth information based on the detected reflected light and the projected hemispherical  light includes: 
	identifying a temporal projection point associated with projecting the hemispherical  light; identifying a temporal reception point associated with detecting the reflected   light; and identifying a difference between the temporal projection point and the temporal reception point as depth information for a spatial point corresponding to the detected reflected  light (as shown in fig. 3; also suggested in page 6, … The depth information includes a three-dimensional laser scanner with a CCD (Charged Coupled Device), a depth camera using a structural ray pattern, and a time-of-flight (TOF) ) Depth camera, and in the process of acquiring the 3D model 10, texture information and depth information are also acquired and applied to the 3D model 10; in which, a TOF Depth camera does the function of identifying a difference between the temporal projection point and the temporal reception point as depth information for a spatial point corresponding to the detected reflected  light);
	EBERSPACH further discloses that non-visible light (page 60, as: “Additionally or alternatively, one or more device according to the invention in combination with one or more IR or VIS light source is possible”).
	The motivation of combination is the same as in claim 1’s rejection.
	It is noticed that CHOI does not disclose explicitly projecting the hemispherical light using a hemispherical fisheye light flood projection unit.
	Scholl disclose of projecting the hemispherical light using a hemispherical fisheye light flood projection unit (paragraph 0057, … the fisheye image projections… and project the flood-filled contour 1104 from the selected fisheye image onto the overlapping region).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that projecting the hemispherical light using a hemispherical fisheye light flood projection unit as a modification to the method for the benefit of has better control of projection.

Allowable Subject Matter
8.	
Claim 3 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 5 and its dependent claims 6-7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 11 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 13 and its dependent claims 14-15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 18 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
	
The following is a statement of reasons for the indication of allowable subject matters:
For claim 3, the prior art does not disclose or suggest the limitations of “mitting infrared light from an infrared light source of a hemispherical fisheye non-visible light projector, wherein the hemispherical fisheye non-visible light projector further comprises one or more lenses and the diffractive optical element; the infrared light source, the one or more lenses and the diffractive optical element are disposed sequentially in that order along an optical axis of the non-visible light source, and the infrared light source serves as the non-visible light source; refracting, by the one or more lenses, the emitted infrared light to form a hemispherical field of projection; and rectifying, by the diffractive optical element, the infrared light of the hemispherical field of projection to form the hemispherical non-visible light static structured light pattern”.
For Claim 5 and its dependent claims 6-7, the prior art does not disclose or suggest the limitations of “projecting a first hemispherical non-visible light static structured light pattern in a first direction along an optical axis by a first diffractive optical element of a first hemispherical portion of a spherical fisheye non-visible light projector; wherein the spherical fisheye non-visible light projector further comprises one or more first lenses, one or more second lenses, one or more third lenses, and the non-visible light source; the non-visible light source, the one or more first lenses, the one or more second lenses, and the first diffractive optical element are disposed sequentially in that order along the first direction of the optical axis; and projecting a second hemispherical non-visible light static structured light pattern in a second direction along the optical axis by a second diffractive optical element of a second hemispherical portion of the spherical fisheye non-visible light projector, the second direction opposite the first direction, wherein the non-visible light source, the one or more first lenses, the one or more third lenses, and the second diffractive optical element are disposed sequentially in that order along the second direction of the optical axis; wherein the first hemispherical non-visible light static structured light pattern and the second hemispherical non-visible light static structured light pattern cooperatively form a spherical non-visible light static structured light pattern”.
For claim 11, the prior art does not disclose or suggest the limitations of “ emitting infrared light from an infrared light source of a hemispherical fisheye non-visible light projector, wherein the hemispherical fisheye non-visible light projector further comprises one or more lenses and the diffractive optical element; the infrared light source, the one or more lenses and the diffractive optical element are disposed sequentially in that order along an optical axis of the non-visible light source, and the infrared light source serves as the non-visible light source; refracting, by the one or more lenses, the emitted infrared light to form a hemispherical field of projection; and rectifying, by the diffractive optical element, the infrared light of the hemispherical field of projection to form the hemispherical non-visible light static structured light pattern”.
For Claim 13 and its dependent claims 14-15, the prior art does not disclose or suggest the limitations of “projecting a first hemispherical non-visible light static structured light pattern in a first direction along an optical axis by a first diffractive optical element of a first hemispherical portion of a spherical fisheye non-visible light projector; wherein the spherical fisheye non-visible light projector further comprises one or more first lenses, one or more second lenses, one or more third lenses, and the non-visible light source; the non-visible light source, the one or more first lenses, the one or more second lenses, and the first diffractive optical element are disposed sequentially in that order along the first direction of the optical axis; and projecting a second hemispherical non-visible light static structured light pattern in a second direction along the optical axis by a second diffractive optical element of a second hemispherical portion of the spherical fisheye non-visible light projector, the second direction opposite the first direction, wherein the non-visible light source, the one or more first lenses, the one or more third lenses, and the second diffractive optical element are disposed sequentially in that order along the second direction of the optical axis; wherein the first hemispherical non-visible light static structured light pattern and the second hemispherical non-visible light static structured light pattern cooperatively form a spherical non-visible light static structured light pattern”.
For claim 18, the prior art does not disclose or suggest the limitations of “ emitting infrared light from an infrared light source of the hemispherical non- visible light projector, wherein the hemispherical non-visible light projector further comprises one or more lenses and the diffractive optical element; the infrared light source, the one or more lenses and the diffractive optical element are disposed sequentially in that order along an optical axis of the non-visible light source, and the infrared light source serves as the non-visible light source; refracting, by the one or more lenses, the emitted infrared light to form a hemispherical field of projection; and rectifying, by the diffractive optical element, the infrared light of the hemispherical field of projection to form the hemispherical non-visible light static structured light pattern”.
For claim 20, the prior art does not disclose or suggest the limitations of “ projecting a first hemispherical non-visible light static structured light pattern using dots having a first shape in a first direction along an optical axis by a first diffractive optical element of a first hemispherical portion of the spherical non-visible light projector; wherein the spherical non-visible light projector further comprises one or more first lenses, one or more second lenses, one or more third lenses, and the non-visible light source; the non-visible light source, the one or more first lenses, the one or more second lenses, and the first diffractive optical element are disposed sequentially in that order along the first direction of the optical axis; and projecting a second hemispherical non-visible light static structured light pattern using dots having a second shape in a second direction along the optical axis by a second diffractive optical element of a second hemispherical portion of the spherical non-visible light projector, the second direction opposite the first direction, wherein the non-visible light source, the one or more first lenses, the one or more third lenses, and the second diffractive optical element are disposed sequentially in that order along the second direction of the optical axis, and the first shape and the second shape are distinguishable by the spherical non-visible light sensor; wherein the first hemispherical non-visible light static structured light pattern and the second hemispherical non-visible light static structured light pattern cooperatively form a spherical non-visible light static structured light pattern”.

9.					Conclusion
.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423